        Case 1:21-cv-00114-LMG Document 22               Filed 05/27/21   Page 1 of 7


                           United States Court of International Trade
                                      One Federal Plaza
                                  New York, New York 10278




 CHAMBERS OF
LEO M. GORDON
   JUDGE

                                                       May 27, 2021


James L. Rogers, Jr., Esq.                             Andrea C. Casson, Esq.
Nelson, Mullins, Riley & Scarborough, LLP              U.S. International Trade Commission
2 West Washington St. – Ste. 400                       Office of the General Counsel
Greenville, SC 29601                                   500 E St., SW – Ste. 707
                                                       Washington, DC 20436
Timothy C. Brightbill, Esq.
Wiley Rein, LLP
1776 K St., NW – Ste. 9 East
Washington, DC 20006

                            Re: Jeld-Wen, Inc. v. United States
                                Court No. 21-00114

Dear Mr. Rogers, Ms. Casson, and Mr. Brightbill:
        In lieu of filing the joint status report required by USCIT Rule 56.2, kindly confer
with one another on proposed dates and page/word limits for briefing the merits as set
forth in the attached draft scheduling order. On or before the close of business on
June 8, 2021, please advise my case manager, Jason Chien, at
jason_chien@cit.uscourts.gov (or at 212-264-2063), of the outcome of your discussions,
and, if applicable, share a revised draft for the court’s consideration.
        The court has read the complaint for this action. The court asks Plaintiff prior to
drafting its USCIT Rule 56.2 brief to pay careful attention to Sections 1.a, 1.b and 1.f of
the Scheduling Order. If a party has any questions or concerns about the draft Scheduling
Order, kindly contact Mr. Chien as soon as possible so that we can arrange a conference
call to discuss those concerns.




                                                        Cordially,
                                                       /s/ Leo M. Gordon

                                                       Judge Leo M. Gordon
Enclosure
        Case 1:21-cv-00114-LMG Document 22            Filed 05/27/21   Page 2 of 7




                    UNITED STATES COURT OF INTERNATIONAL TRADE


JELD-WEN, INC.,
                            Plaintiff,

               v.

UNITED STATES,
                                                            Before: Leo M. Gordon, Judge
                            Defendant,
                                                            Court No. 21-00114
               and

COALITION  OF             AMERICAN        MILLWORK
PRODUCERS,

                            Defendant-Intervenor.



                                      SCHEDULING ORDER

      Upon consideration of the parties’ proposed joint scheduling order, and all other
papers and proceedings had in this action; and upon due deliberation, it is hereby
      ORDERED that the briefing in this action shall proceed in accordance with the
schedule and guidelines set forth below:


                                                 Due Date
                                               (On or Before)          Page/Word Limits

      Plaintiff Jeld-Wen, Inc.’s USCIT
 1.                                                 XX                 See ¶¶ 1.a, 1.b & 1.f
      Rule 56.2 Brief



 2.   Court Review of Opening Brief                 XX                         N/A



                                                                        Equal to Plaintiff’s
 3.   Defendant’s Response Brief                    XX
                                                                         Opening Brief
         Case 1:21-cv-00114-LMG Document 22             Filed 05/27/21    Page 3 of 7



Court No. 21-00114                                                                       Page 2


       Defendant-Intervenor Coalition of
                                                                           50% of Plaintiff’s
4.     American Millwork Producers’                   XX
                                                                            Opening Brief
       Response Brief


                                                                          40% of Def. and Def.-
5.     Plaintiff Jeld-Wen, Inc.’s Reply Brief         XX                 Intervenor’s Response
                                                                                 Briefs


6.     Joint Appendix                                 XX                          N/A



7.     Motion for Oral Argument, if any               XX                          N/A



     1. Briefing Guidelines.

     a) Issue Identification and Merits Analysis: Prior to drafting its Rule 56.2 brief,
        plaintiff should perform a merits analysis by measuring each of its issues against
        the standard of review the court will apply to resolve each issue. After performing
        that analysis, plaintiff should brief and argue only those issues that have merit and
        a chance of success. When briefing its issues, plaintiff is encouraged to keep in
        mind the court’s obligation to apply the appropriate standard of review to the issues
        presented, and therefore, presentment of the issues within that framework is vital
        to aiding the court in the disposition of the action.
     b) Administrative Case Brief and Exhaustion/Issue Waiver: Plaintiff must take
        care not to rely too heavily on its administrative case briefs. Please do not merely
        cut-and-paste arguments from administrative case briefs, and think anew about
        the issues against the operative standards of review the court must apply.
        Likewise, please make sure you have exhausted your administrative remedies and
        raised the issues by presenting your arguments to the agency in the first instance.
        If it was not possible to do so, for example, the first opportunity to challenge an
        issue arose in the final results, then make sure to request appropriate relief
        (a remand to the agency to consider the arguments in the first instance).
       Case 1:21-cv-00114-LMG Document 22                Filed 05/27/21    Page 4 of 7



Court No. 21-00114                                                                       Page 3


   c) Court Review. The court will review plaintiff’s opening USCIT Rule 56.2 brief to
      determine whether the brief is properly framed against the applicable standards of
      review.
                In particular, the court will examine the opening brief to ensure that the brief
      applies the proper standards of review in its analysis. It is not helpful to have the
      other parties and the court guess at which standard applies to plaintiff’s arguments.
      For example, if making a “legal” argument that Commerce’s interpretation of the
      statute or regulations are contrary to law, make that argument within the Chevron
      or Auer framework. Also, be specific about substantial evidence challenges.
      Identify the specific agency “finding, conclusion, or determination” challenged and
      explain why it is unreasonable given the administrative record. Also, think carefully
      about challenges that masquerade as supposed “legal” arguments that are really
      just basic substantial evidence challenges involving an alleged misapplication of
      an undisputed legal standard to the facts and circumstances of a given
      administrative record. If plaintiff is having difficulty framing a “legal” argument
      within the Chevron framework, it likely is a routine substantial evidence challenge
      that has been improperly framed.
                If plaintiff has any doubts or confusion about how to frame its arguments
      against the applicable standard of review, please schedule a pre-briefing
      conference with the court pursuant to Section 1(d) below.
                If plaintiff’s opening brief is framed properly, the remainder of the briefing
      schedule will proceed in accordance with this Scheduling Order. If the court
      identifies problems with the opening brief, the court may order plaintiff to correct
      any deficiencies and refile its opening brief under a revised briefing schedule, or
      take such other action, including summarily sustaining Commerce’s action on a
      particular issue or issues, to promote the timely and efficient disposition of this
      action.
   d) Pre-Briefing Conference. If counsel has any doubts or confusion about the
      standards that apply or how best to brief and argue its case so that it can assist
      the court in timely rendering appropriate relief, plaintiff should contact Jason Chien
       Case 1:21-cv-00114-LMG Document 22            Filed 05/27/21    Page 5 of 7



Court No. 21-00114                                                                   Page 4


      (jason_chien@cit.uscourts.gov) so that a conference call can be arranged with the
      parties in which the court can answer any questions and provide appropriate
      guidance. Please review your issues as soon as possible and avail yourself of this
      opportunity if you believe it will help.
   e) Briefs. Briefs should have two sections (in addition to a table of authorities and
      table of contents): (1) Rule 56.2 statement (see USCIT R. 56.2(c)(1)), and
      (2) Argument. (Please do not follow the additional briefing guidelines of Rule 81(j).)
      The parties may, if they desire, also include a section for the standard of review,
      but it is not necessary because the parties can address the applicable standard of
      review within each specific issue in the argument section of the brief. Please do
      not include a summary of argument section. Also, please do not include a separate
      statement of facts. Instead, include relevant background material for the specific
      issue within the argument section of the brief.
   f) Page/Word Limits: The standard chambers procedures provide a 14,000 word
      limit on opening briefs.       A good rule of thumb, however, is 1,500 words
      (approximately 5 pages) per issue, where an issue is defined as a specific
      challenge framed under the applicable standard of review. The point is that a
      concise, well-written, focused brief that addresses the standard of review will help
      the court review the issues, and if appropriate, provide the requested relief.
   2. Response Brief of Defendant-Intervenor. The lag for defendant-intervenor to file
      its response brief is to avoid duplication of arguments already made by defendant.
      Short statements of agreement with arguments and incorporation by reference are
      encouraged.
   3. Reply Brief. The reply brief must be confined to rebutting arguments contained in
      the response briefs. The reply brief may not introduce new arguments.
   4. Rules of Citation. The parties are reminded of the rules of citation set forth in the
      Practice Comment to USCIT Rule 81 (especially the rules for proper citation of
      Federal Register notices), available at http://www.cit.uscourts.gov. Because the
      challenged agency decision in this action was not published in the Federal
       Case 1:21-cv-00114-LMG Document 22              Filed 05/27/21    Page 6 of 7



Court No. 21-00114                                                                     Page 5


      Register, citation should follow the format for citation to the administrative record
      outlined below.
             a) Citations to Administrative Record. The important thing is to
             provide a citation that will make it easy for the court to (a) identify the
             document and cited passages on specific pages quickly and
             (b) incorporate into the published disposition.       Therefore, please
             provide (1) a brief description of the document; (2) the document
             number identified in the index to the administrative record (“PD” for
             public record and “CD” for confidential record); (3) the date of the
             document; and (4) if applicable, the specific page number[s] in or bar
             code number for the document. Please do not provide a parallel
             citation to the Appendix. Also note that the page numbers and bar
             code numbers of the document are often different. Please cite to
             either the page number, or the bar code number, as convenience and
             efficiency dictate.

             Examples:

             Coalition’s Responses to First Supplemental Questions, PD 8
             at document 669225 (Jan. 14, 2020)

             Jeld-Wen’s Response to U.S. Importers’ Questionnaire, CD 99
             at document 700181 (Jan. 24, 2020)

   5. Joint Appendix. Documents included in the parties’ joint appendix pursuant to
      Rule 56.2(c)(3) must be reproduced in their entirety for individual documents of
      less than 10 pages, and documents of 10 pages or more should not be reproduced
      in their entirety but rather the parties will include the first page of the document and
      sufficient additional pages to provide context for a referenced record citation
      (e.g., the entire section or heading containing any relevant part of a party’s
      questionnaire response or an agency staff memorandum, including all relevant
       Case 1:21-cv-00114-LMG Document 22        Filed 05/27/21   Page 7 of 7



Court No. 21-00114                                                              Page 6


      sections of any exhibits, appendices, or additional record documents referenced
      therein).




                                                        Judge Leo M. Gordon



Dated: June XX, 2021
       New York, New York
